Exhibit 10.2

 

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

FORM NONQUALIFIED STOCK OPTION AGREEMENT
(Section 16 Officer)

 

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”), the recipient’s employing subsidiary and the
recipient of the grant (the “Executive”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement.  Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

 

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Option provided for herein to
the Executive pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant of the Option.  The Company hereby
grants to the Executive the right and option (the “Option”) to purchase, on the
terms and conditions hereinafter set forth, all or any part of an aggregate of
Common Shares as indicated in the grant summary in the Freescale equity
recordkeeping system (each a “Share” and collectively, the “Shares”).  The
purchase price of the Shares subject to the Option shall be at the price
indicated in the grant summary in the Freescale equity recordkeeping system (the
“Exercise Price”).  The Option is intended to be a non-qualified stock option,
and is not intended to be treated as an option that complies with Section 422 of
the Code.

 

2.                                      Vesting.

 

(a)                                 General.  Except as otherwise provided in
this Section 2, the Option shall vest and become exercisable with respect to
twenty-five percent (25%) of the Shares initially covered by the Option on each
of the first, second, third and fourth anniversaries of the Date of Grant,
subject to the Executive’s continued employment with the Company or an Affiliate
on each such vesting date. At any time, the portion of the Option which has
become vested as described above (or pursuant to Section 2(b) or 2(d)) is
hereinafter referred to as the “Vested Portion.”

 

(b)                                 Death or Disability. Notwithstanding any
other provisions of the Plan or this Agreement to the contrary, in the event
that the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability, the portion of the Option that would

 

1

--------------------------------------------------------------------------------


 

have become vested and exercisable on the next scheduled vesting date shall
become vested and exercisable as of immediately prior to such termination.

 

(c)                                  Termination for Cause. Notwithstanding any
other provisions of the Plan or this Agreement to the contrary, the Option
(including any Vested Portion thereof) shall terminate and be forfeited
immediately upon the Company’s notification to the Executive of the Executive’s
termination of employment by the Company for Cause.

 

(d)                                 Change in Control.

 

(i)                         Notwithstanding any other provisions of the Plan or
this Agreement to the contrary, in the event that the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
for Good Reason, in either case within twelve months following a Change in
Control, all unvested Options shall become immediately vested and exercisable. 
For purposes of this Agreement, “Cause” and “Good Reason” shall have the
meanings set forth in the Executive’s employment agreement, or if the Executive
does not have an employment agreement in which these terms are defined, then
Cause shall have the meaning set forth in the Plan and Good Reason shall have
the meaning set forth below.

 

(ii)                      If the Option Award is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, all unvested Options shall become immediately vested and
exercisable.  For purposes of this Section 2(d)(ii), the Option Award shall be
considered assumed or substituted for if, following the Change in Control, the
Option Award is of comparable value and remains subject to the same terms and
conditions that were applicable to the Option Award immediately prior to the
Change in Control except that the Option Award instead confers the right to
purchase common stock of the acquiring entity or in the case of an amalgamation,
the amalgamated company or its parent.

 

(iii)                   If the Executive does not have an employment agreement
with the Company in which Good Reason is defined, “Good Reason” means, in the
absence of the Executive’s written consent, any of the following: (i) a material
reduction by the Company in the Executive’s base salary or target bonus unless
the base salary or target bonus of all senior executives is reduced by a similar
percentage or amount as part of company-wide cost reductions; (ii) a material
reduction in the aggregate level of employee benefits made available to the
Executive when compared to the benefits made available to the Executive at any
time during the Executive’s employment with the Company, unless the reduction is
applicable to senior executives of the Company generally; (iii) a material
diminution in the Executive’s duties or responsibilities (other than as a result
of the Executive’s physical or mental incapacity which impairs his ability to
materially perform his duties or responsibilities as confirmed by a doctor
reasonably acceptable to the Executive or his representative and such diminution
lasts only for so long as such doctor determines such incapacity impairs the
Executive’s ability to materially perform his duties or responsibilities). A
lateral job change that does not materially diminish the Executive’s duties or
responsibilities and does not affect the Executive’s reporting relationship will
not constitute Good Reason; or (iv) the Company requiring the Executive’s
principal location of employment to be at any office or location more than 75
miles from the principal headquarters of the Company (other than any such change
in location which is not materially

 

2

--------------------------------------------------------------------------------


 

adverse to the Executive, and other than to the extent agreed to or requested by
the Executive) on the Date of Grant.

 

(e)                                  Forfeiture. Notwithstanding anything herein
to the contrary, if the Executive breaches any Restrictive Covenants applicable
to the Executive (including, without limitation, the Restrictive Covenants set
forth in Exhibit A hereto) at any time during the one year period following the
Executive’s termination of employment for any reason then (x) any Vested Portion
then held by the Executive shall be automatically forfeited, (y) any Shares
acquired pursuant to the Option shall be automatically forfeited and (z) any
proceeds from the sale of Shares described in preceding clause (y), shall be
immediately repaid to the Company.

 

3.                                      Certain Covenants. The Executive hereby
agrees to perform all of the obligations set forth in Exhibit A hereto (which is
incorporated by reference hereby) and acknowledges that the Executive’s
obligations set forth in Exhibit A constitute a material inducement for the
Company’s grant of the Option to the Executive.

 

4.                                      Exercise of Option.

 

(a)                                 Period of Exercise.  Subject to the
provisions of the Plan and this Agreement, the Executive may exercise all or any
part of the Vested Portion of the Option at any time prior to the earliest to
occur of:

 

(i)                         the seventh (7th) anniversary of the Date of Grant;

 

(ii)                      twelve (12) months following the date of the
Executive’s termination of employment due to the Executive’s Retirement, death,
or Disability;

 

(iii)                   ninety (90) days following the date of the Executive’s
termination of employment for any reason other than for Cause or due to the
Executive’s Retirement, death or Disability; and

 

(iv)                  the date that the Company notifies the Executive of the
Executive’s termination of employment for Cause.

 

(b)                                 Method of Exercise.

 

(i)                           Each election to exercise the Vested Portion shall
be subject to the terms and conditions of the Plan and shall be made using the
Freescale equity recordkeeping system or in writing, signed by the Executive or
by his or her executor, administrator, or permitted transferee (subject to any
restrictions provided under the Plan), made pursuant to and in accordance with
the terms and conditions set forth in the Plan and received by the Company at
its principal offices, accompanied by payment in full as provided in the Plan or
in this Agreement.

 

(ii)                        The Exercise Price may be paid (A) by the delivery
of cash or check acceptable to the Administrator, (B) by any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (C) in the

 

3

--------------------------------------------------------------------------------


 

form of unrestricted Shares already owned by the Executive which, (x) in the
case of unrestricted Shares acquired upon exercise of an Option, have been owned
by the Executive for more than six (6) months on the date of surrender, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised, (D) any
other method approved by the Administrator and permitted by applicable law or
(E) any combination of the foregoing.

 

(iii)                     In the event of the Executive’s death, the Option
shall remain exercisable by the Executive’s executor or administrator, or the
person or persons to whom the Executive’s rights under this Agreement shall pass
by will or by the laws of descent and distribution as the case may be, to the
extent set forth in Section 4(a).  Any heir or legatee of the Executive shall
take rights herein granted subject to the terms and conditions hereof.

 

5.                                      No Right to Continued Employment.  The
granting of the Option evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the employment of the
Executive and shall not lessen or affect the Company’s or any Affiliate’s right
to terminate the employment of such Executive.  The granting of the Option does
not form part of and should in no way be construed as a term or condition of
employment.  At all times, the Option granted hereunder is discretionary and
does not imply that additional Options will be awarded in the future.

 

6.                                      Options Not Wages.  The value of any
Options granted to Executive does not constitute and will not be included as
wages for the purposes of calculating any benefit or bonus provided by the
Company or the Executive’s employing subsidiary.

 

7.                                      Transferability.  Unless otherwise
permitted in writing by the Administrator in its sole discretion, the Option
granted hereunder may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Executive other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  During the Executive’s
lifetime, the Vested Portion is exercisable only by the Executive.

 

8.                                      Withholding.  The Executive will be
required to pay to the Company or any Affiliate and the Company shall have the
right and is hereby authorized to withhold from any payment due or transfer made
under the Option or under the Plan or from any compensation or other amount
owing to an Executive the amount (in cash, Shares, other securities or other
property) of any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option or the
Plan and to take such other action as may be necessary in the opinion of the
Administrator to satisfy all obligations for the payment of such withholding
taxes.

 

9.                                      Securities Laws.  The issuance of any
Options hereunder shall be subject to the Executive making or entering into such
written representations, warranties and agreements as the Administrator may
reasonably request in order to comply with applicable securities laws and
government regulations.

 

4

--------------------------------------------------------------------------------


 

10.                               No Public Offering. The Options awarded under
the Plan and this Agreement will not be publicly issued, placed, distributed or
offered.  The issuance of any Option hereunder does not constitute a public
offering of securities.

 

11.                               Consent to Transfer of Data.  By accepting the
Option, Executive consents to the transfer of personal data (including but not
limited to the employee’s name, address, birth date and hire date) and to the
processing of this personal data by the Company and the provider of the
Freescale equity recordkeeping system.

 

12.                               Notices.  Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Executive at the address
appearing in the personnel records of the Company for the Executive or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Any such notice shall be deemed effective upon receipt
thereof by the addressee.

 

13.                               Governing Law. This Agreement and all claims
arising out of or based upon this Agreement or relating to the subject matter
hereof shall be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

14.                               Consent to Jurisdiction. All actions arising
out of or relating to this Agreement shall be heard and determined exclusively
in any New York state or federal court sitting in the Borough of Manhattan in
The City of New York.  The parties hereto hereby (a) submit to the exclusive
jurisdiction of any state or federal court sitting in the Borough of Manhattan
of The City of New York for the purpose of any action arising out of or relating
to this Agreement brought by any party hereto, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune of from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

 

15.                               Option Subject to Plan.  By entering into this
Agreement, the Executive agrees and acknowledges that the Executive has received
and read a copy of the Plan.  The Option is subject to the Plan, as may be
amended from time to time, and the terms and provisions of the Plan are hereby
incorporated herein by reference.

 

16.                               Acceptance.  This Agreement must be accepted
by electronic signature of the Executive in the Freescale equity recordkeeping
system. By accepting this Agreement the Executive consents to the electronic
delivery through the Freescale equity recordkeeping system of all documents
related to this Option.

 

5

--------------------------------------------------------------------------------


 

17.                               Clawback.  The Option Award shall be subject
to the Company’s clawback policy, as it may be amended from time to time.  The
Company will amend its clawback policy, as needed, to the extent that the
Securities and Exchange Commission adopts the final implementing rules regarding
compensation clawbacks mandated by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

 

6

--------------------------------------------------------------------------------


 

Exhibit A – Restrictive Covenants

 

(a)                                 Confidential Information. The Executive
shall hold in a fiduciary capacity for the benefit of the Company and its
Affiliates (collectively, the “Affiliated Group”), all secret or confidential
information, knowledge or data relating to the Affiliated Group and its
businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, research
or secret data, costs, names of users or purchasers of their respective products
or services, business methods, operating procedures or programs or methods of
promotion and sale) that the Executive obtains during the Executive’s employment
that is not public knowledge (other than as a result of the Executive’s
violation of this Section (a)) (“Confidential Information”). The Executive shall
not communicate, divulge or disseminate Confidential Information at any time
during or after the Executive’s employment, except with the prior written
consent of the Company, or as otherwise required by law or legal process or as
such disclosure or use may be required in the course of the Executive performing
his duties and responsibilities with the Affiliated Group. Notwithstanding the
foregoing provisions, if the Executive is required to disclose any such
confidential or proprietary information pursuant to applicable law or a subpoena
or court order, the Executive shall promptly notify the Company in writing of
any such requirement so that the Company or the appropriate member of the
Affiliated Group may seek an appropriate protective order or other appropriate
remedy or waive compliance with the provisions hereof. The Executive shall
reasonably cooperate with the Company or the appropriate member of the
Affiliated Group to obtain such a protective order or other remedy. If such
order or other remedy is not obtained prior to the time the Executive is
required to make the disclosure, or the Company waives compliance with the
provisions hereof, the Executive shall disclose only that portion of the
confidential or proprietary information which he is advised by counsel in
writing (either his or the Company’s) that he is legally required to so
disclose. Upon his termination of employment for any reason, the Executive shall
promptly return to the Company all records, files, memoranda, correspondence,
notebooks, notes, reports, customer lists, drawings, plans, documents, and other
documents and the like relating to the business of the Affiliated Group or
containing any trade secrets relating to the Affiliated Group or that the
Executive uses, prepares or comes into contact with during the course of the
Executive’s employment with the Affiliated Group, and all keys, credit cards and
passes, and such materials shall remain the sole property of the Affiliated
Group. The Executive agrees to execute any standard-form confidentiality
agreements with the Company that the Company in the future generally enters into
with similarly situated employees.

 

(b)                                 Work Product and Inventions. The Affiliated
Group and/or its nominees or assigns shall own all right, title and interest in
and to any and all inventions, ideas, trade secrets, technology, devices,
discoveries, improvements, processes, developments, designs, know how, show-how,
data, computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Executive (alone or jointly with
others) during the Executive’s employment with the Affiliated Group, and arising
from or relating to such employment or the business of the Affiliated Group
(whether during business hours or otherwise, and whether on the premises of
using the facilities or materials of the Affiliated Group or otherwise). The
Executive shall promptly and fully disclose to

 

7

--------------------------------------------------------------------------------


 

the Affiliated Group and to no one else all Developments, and hereby assigns to
the Affiliated Group without further compensation all right, title and interest
the Executive has or may have in any Developments, and all patents, copyrights,
or other intellectual property rights relating thereto, and agrees that the
Executive has not acquired and shall not acquire any rights during the course of
his employment with the Affiliated Group or thereafter with respect to any
Developments.

 

(c)                                  Company Goodwill. The Executive recognizes
and acknowledges that the Affiliated Group has and continues to develop goodwill
of substantial value through efforts of employees, including the Executive. 
This goodwill includes, but is not limited to, the identity and skill sets of
its employees, its relationships with employees and customers, intangible value
attributable to its products created by Executive and others, and the Affiliated
Group’s brand and reputation within the industry.  Executive shall take no
action to damage the goodwill of the Affiliated Group or use it for personal
benefit or the benefit of competitors of the Affiliated Group.

 

(d)                                 Non-Recruitment of Affiliated Group
Employees. The Executive acknowledges that employees are a significant part of
the goodwill of the Affiliated Group, such as, without limitation, their
relationships and contacts with customers and suppliers as well as the training
and knowledge they receive from the Affiliated Group in the course of their
employment.  The Executive shall not, at any time during the Non-solicitation
Restricted Period (as defined below), other than in the ordinary exercise of his
duties, without the prior written consent of the Affiliated Group, directly or
indirectly, solicit, recruit, or employ (whether as an employee, officer, agent,
consultant or independent contractor) any person who is or was at any time
during the previous 12 months, an employee, representative, officer or director
of any member of the Affiliated Group. Further, during the Non-solicitation
Restricted Period, the Executive shall not take any action that could reasonably
be expected to have the effect of directly encouraging or inducing any person to
cease their relationship with any member of the Affiliated Group for any reason.
A general employment advertisement by an entity of which the Executive is a part
will not constitute solicitation or recruitment. The “Non-solicitation
Restricted Period” shall mean the period from the Date of Grant through the
first anniversary of the Executive’s termination of employment.

 

(e)                                  Non-Competition – Solicitation of Business.
Executive recognizes and agrees that the Affiliated Group has provided
Confidential Information to Executive and has an interest in protecting this
information from disclosure.  Executive further understands that the goodwill of
the Affiliated Group is an interest worthy of protection.   For the protection
of these and other interests, during the Non-competition Restricted Period (as
defined below), the Executive shall not, either directly or indirectly, compete
with the business of the Affiliated Group by (i) becoming an officer, agent,
employee, partner or director of any other corporation, partnership or other
entity, or otherwise render services to or assist or hold an interest (except as
a less than 3-percent shareholder of a publicly traded corporation or as a less
than 5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business (as defined below), or (ii) soliciting, servicing, or
accepting the business of (A) any active customer of any member of the
Affiliated Group, or (B) any person or entity who is or was at any time during
the previous twelve months a customer of any member of the Affiliated Group,
provided that such business is competitive with any significant business of any
member of the Affiliated Group. “Competitive Business” shall mean any person or
entity (including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The Affiliated Group designs,
manufactures, sells and licenses its products and technology worldwide.  In
addition, Competitive Businesses, as defined above, are

 

8

--------------------------------------------------------------------------------


 

not tied or limited to any specific geographic location.  Accordingly, the scope
of this Non-Competition provision is worldwide.  The “Non-competition Restricted
Period” shall mean the period from the Date of Grant through the first
anniversary of the date of termination of the Executive’s employment.

 

(f)                                   Assistance. The Executive agrees that
during and after his employment by the Affiliated Group, upon request by the
Company, the Executive will assist the Affiliated Group in the defense of any
claims, or potential claims that may be made or threatened to be made against
any member of the Affiliated Group in any action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise (a “Proceeding”),
and will assist the Affiliated Group in the prosecution of any claims that may
be made by any member of the Affiliated Group in any Proceeding, to the extent
that such claims may relate to the Executive’s employment or the period of the
Executive’s employment by the Affiliated Group. The Executive agrees, unless
precluded by law, to promptly inform the Company if the Executive is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. The Executive also agrees, unless precluded by law,
to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of any member of the
Affiliated Group (or their actions), regardless of whether a lawsuit has then
been filed against any member of the Affiliated Group with respect to such
investigation. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and shall pay a reasonable per
diem fee for the Executive’s service. In addition, the Executive agrees to
provide such services as are reasonably requested by the Company to assist any
successor to the Executive in the transition of duties and responsibilities to
such successor. Any services or assistance contemplated in this
Section (f) shall be at mutually agreed to and convenient times.

 

(g)                                  Remedies. The Executive acknowledges and
agrees that the terms of this Exhibit A: (i) are reasonable in geographic and
temporal scope, (ii) are necessary to protect legitimate proprietary and
business interests of the Affiliated Group in, inter alia, near permanent
customer relationships and confidential information. The Executive further
acknowledges and agrees that the Executive’s breach of the provisions of this
Exhibit A will cause the Affiliated Group irreparable harm, which cannot be
adequately compensated by money damages. The Executive consents and agrees that
the forfeiture provisions contained in the Agreement are reasonable remedies in
the event the Executive commits any such breach. If any of the provisions of
this Exhibit A are determined to be wholly or partially unenforceable, the
Executive hereby agrees that Exhibit A or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
provisions of this Exhibit A are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Affiliated Group’s right to enforce any such covenant in
any other jurisdiction.

 

9

--------------------------------------------------------------------------------